DETAILED ACTION
1.	Applicant's amendment filed on March 9, 2021 has been entered.  Claims 1-30 are pending.  Claims 1-10 are cancelled and claims 21-30 are newly added by the applicant.
Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions.
Response to Argument
3.	Applicant’s arguments filed March 9, 2021 have been fully considered and are persuasive.
Allowable Subject Matter
4.	Claims 11-30 are allowed for the reasons argued by Applicants on pages 6-9 of Remarks, filed March 9, 2021.  None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the claimed invention of the present application at or before the date it was effectively filed.  
The prior art of record Sekine; Hitoshi et al. (US 8589866 B2) discloses a data processing system comprises device driver generation logic that is encoded in one or more computer-readable storage media for execution and which when executed is operable to perform receiving a first capability description from a computer peripheral device, wherein the first capability description describes one or more capabilities of the computer peripheral device; receiving a generic device driver file; receiving configuration data; automatically generating a device driver for the computer peripheral device and for a computer operating system based on the first capability description, the generic device driver file and the configuration data; device job processing logic that is configured to receive a request to use the computer peripheral device, to request and receive current first capability description from the computer peripheral device at the time of the request, to generate based on the current first capability description and send to the computer peripheral device job ticket data that describes a job for the computer peripheral device to perform, and to provide job data formatted in a page description language to the computer peripheral device.

Based on the teaching of the above prior arts of record, although they are teaching similar subject matter, these prior arts of record Sekine; Hitoshi et al. (US 8589866 B2), and further in view of Tuliani; Jonathan Roshan et al. (US 8635457 B2), lack of and/or do not disclose these specific limitations of receiving an authentication request from a peripheral device local to the computing device, wherein the authentication request is signed by the peripheral device with a private encryption key and includes authentication information indicative of the user request to access the data; sending the signed authentication request to a computing system; receiving a response to the signed authentication request from the computing system, the response being indicative of a verification of the user request to access the data; and generating a user interface that displays the data to the user (emphasis added), as set forth in claim 21 and similar to claims 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion  

		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The central fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.



/THANHNGA B TRUONG/
Primary Examiner, Art Unit 2498
March 12, 2021